Electronically Filed
                                                                                  12/16/2015 5:16:32 PM
                                04-15-00800-CV                              Tammy Kneuper, District Clerk
                                                                                 Bandera County, Texas
                                                                                    /s/ Alma G. Baker
                                       NO. TX-10-103

BANDERA COUNTY                                §                      IN THE DISTRICT COURT
                                                                                 FILED IN
                                              §                           4th COURT OF APPEALS
VS.                                           §                            SAN ANTONIO, TEXAS
                                              §                          12/17/2015 10:26:45 AM
SUSAN HOLLINGSWORTH,                          §                             KEITH E. HOTTLE
ET AL                                         §                                   Clerk
                                              §
VS.                                           §              BANDERA COUNTY, TEXAS
                                              §
BANDERA COUNTY, MAE VION                      §
MYER AND GWENDA TCHIRHART,                    §
IN THEIR OFFICIAL CAPACITY AS                 §
TAX ASSESSOR COLLECTOR OF                     §
BANDERA COUNTY                                §                      216th JUDICIAL DISTRICT


                          DEFENDANTS’ NOTICE OF APPEAL


TO THE HONORABLE COURT:

       Come now Defendants Susan and Greg Hollingsworth, and give notice of their intent to

appeal the trial court's judgment rendered on September 17, 2015. This appeal is taken to the

Fourteenth Court of Appeals, San Antonio, Texas.

       Respectfully submitted this the 16th day of December, 2015.


                                               HARGROVE & EVANS, LLP
                                               4425 MOPAC SOUTH
                                               BUILDING 3, SUITE 400
                                               AUSTIN, TEXAS 78735
                                               (512) 225-7864 (Telephone)
                                               (512) 225-7865 (Facsimile)

                                               By: /s/ Judith A. Hargrove
                                               Judith A. Hargrove
                                               State Bar No. 11595050
                               CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing has been served on the
following counsel of record on this 16th day of December, 2015.

Henry G. Steen, Jr.
Law Office of Henry G. Steen, Jr.
3001 N. Lamar Blvd., Ste. 306
Austin, Texas 78705
Via Facsimile (512) 476-0325

Jennifer A. Powell
4201 W. Parmer Lane, Ste. A-100
Austin, Texas 78727
Via Facsimile (512) 472-2599
                                              /s/ Judith A. Hargrove
                                              Judith A. Hargrove




                                             2